Citation Nr: 1725401	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  11-21 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1996 to July 1997 (first period) and from December 2003 to November 2004 (second period).  The Veteran died in May 2009, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The matter has since been transferred to the RO in St. Petersburg, Florida.  

The Board notes that in May 2016, it requested a medical expert opinion from the Veterans Health Administration (VHA) regarding the Veteran's claims.  After receiving the requested medical opinion, the Board requested another medical expert opinion from the VHA in August 2016, and it received the requested medical expert opinion in May 2017.  In general, a claimant is entitled to respond to a VHA opinion within 60 days of being furnished with a copy of the opinion.  See 38 C.F.R. § 20.903(a).  The Board acknowledges that the appellant has not been furnished with a copy of the VHA opinion.  However, where, as here, the Board is granting the benefits sought on appeal, any error concerning notice of the VHA opinion and subsequent opportunity to respond is not prejudicial to the appellant.  Therefore, the Board may proceed to adjudicate the appellant's claims.  


FINDINGS OF FACT

1.  The Veteran died in May 2009.  The immediate cause of the Veteran's death was hypertensive and atherosclerotic disease.  

2.  The Veteran was service-connected for tinnitus at the time of his death.  

3.  The preponderance of the evidence supports a finding that the Veteran's hypertension, which clearly and unmistakably pre-existed his second period of service, increased in severity during his second period of service.  

4.  The increase in the severity of the Veteran's hypertension during his second period of service was not clearly and unmistakably due to the natural progress of the disease.  

5.  The preponderance of the evidence supports a finding that the Veteran's hypertension aided or lent assistance to the production of death and was therefore a contributory cause of the Veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	Entitlement to Service Connection: Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
In general, a veteran is considered to have been in sound condition when examined and accepted for service, except as to defects, infirmities, or disorders noted on his entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The burden falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (2004).  Evidence of a veteran being asymptomatic upon entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation; instead, the evidence must establish that the preexisting condition worsened.  See Green v. Derwinski, 1 Vet. App. 320, 322-23 (1991).  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in, or aggravated by, active service was the principal or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a) (adding that the issue "will be determined by exercise of sound judgment, without recourse to speculation").  

To comprise the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  See 38 C.F.R. § 3.312(b).  In the case of contributory cause of death, the appellant must show that a service-connected disability contributed substantially or materially to the veteran's cause of death, that it combined to cause death, or that it aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1) (detailing that it is not sufficient to show that a service-connected disability "casually shared in producing death, but rather it must be shown that there was a causal connection").  

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background and Legal Analysis

The appellant maintains that she is entitled to service connection for the cause of the Veteran's death.  The Veteran was only service connected for tinnitus at the time of his death and was not service connected for hypertension.  However, the appellant essentially contends that the Veteran's hypertension, which was diagnosed during inactive duty for training prior to his second period of active service, worsened due to extreme stress while serving in Operation Iraqi Freedom, and subsequently contributed to his death.  

The Veteran's reserves service treatment records reflect that in October 2003, he had elevated blood pressure, 140/94, and was assessed with borderline hypertension.  It was noted that he did not have a history of elevated blood pressure.  Blood pressure measurements were taken between October 17, 2003 and October 21, 2003, and an October 22, 2003 service treatment record includes an assessment of hypertension, systolic stage I, diastolic stage III.  

A November 2003 private treatment record from the Veteran's primary care physician Dr. B. H. includes an assessment of hypertension and notes that the Veteran's blood pressure measurements taken at home and while in the Army Reserves showed systolic measurements between 140 and 150, and diastolic measurements between 90 and the 100s.  The Veteran was prescribed Atacand.  
The claims file does not include an entrance report of medical examination pertaining to the Veteran's second period of active service.  Service treatment records from the Veteran's second period of service include blood pressure measurements of 149/100 in March 2004 and 132/79 in April 2004.  

An August 2005 report of medical examination indicates that the Veteran's blood pressure was 150/105.  The treating provider noted that the Veteran was taking blood pressure medication and that his diastolic measurement was mildly elevated.  According to a November 2005 Initial Medical Review Annual Medical Certificate, the Veteran's blood pressure was normally 150/100, his medication was increased, and his diastolic blood pressure was currently down between 80 and 90.  

The Veteran died in May 2009.  According to his death certificate, the immediate cause of his death was hypertensive and atherosclerotic disease.  

Here, the Board finds that that first Shedden element of a current disability is met given the Veteran's noted diagnosis of hypertension.  E.g., Shedden, 381 F.3d at 1167.  Additionally, in light of the fact that the record establishes that the Veteran's hypertension was first diagnosed in October 2003, the Board finds that it clearly and unmistakably preexisted his second period of active service.  As such, the Board must therefore consider whether the record establishes that the Veteran's hypertension was aggravated by his second period of active service.  Particularly when considering the VHA medical expert opinion that was obtained in May 2017, which will be discussed further below, the record supports a finding of aggravation.  

Citing medical literature, the May 2017 VHA examiner noted that both physical and mental stress can cause significant elevation of blood pressure.  The examiner provided that although there is no proof that stress itself causes long-term high blood pressure, short-term stress-related spikes in blood pressure, when added up over time, may put an individual at risk of developing long-term high blood pressure or blood pressure of increased severity.  Upon consideration of these principles and the fact that the Veteran's medical records showed readings of elevated blood pressure both during and after his second period of active service, he opined that it was at least as likely as not that the Veteran's hypertension underwent an increase in severity during his second period of active service.  

The May 2017 VHA examiner also opined that the increase in the severity of the Veteran's hypertension during this second period of active service was not clearly and unmistakably due to the natural progress of the disease.  In support of his opinion, the examiner again noted that the Veteran had several high blood pressure readings during his second period of active service.  The examiner acknowledged the appellant's contention that the Veteran was exposed to extreme stress while serving in Operation Iraqi Freedom.  Citing medical literature regarding stress and high blood pressure, the examiner wrote that it is possible that the Veteran was subjected to ongoing stress during Operation Iraqi Freedom, which might have played a role in increasing the severity of his hypertension during his second period of active service.  

Particularly in light of the May 2017 VHA examiner's opinion, the record supports a finding that the Veteran's preexisting hypertension was aggravated by his second period of active service.  In opining that the Veteran's preexisting hypertension underwent an increase in severity during his second period of service and that the increase in severity was not clearly and unmistakably due to the natural progress of the disease, the examiner considered pertinent medical treatment records, medical literature, the appellant's contention, and his medical expertise as a cardiologist.  Therefore, the Board finds the May 2017 VHA opinion to be both fully-informed and reliable.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-04 (2008).  As such, upon affording the appellant the benefit of the doubt, the Board concludes that the evidence of record supports a finding that the Veteran's hypertension, which preexisted his second period of active service, was aggravated during his second period of service.  Accordingly, the Veteran's hypertension is shown to be etiologically related to his service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 54.   

As hypertension has been shown to be etiologically related to the Veteran's service, the Board must therefore consider whether the appellant is entitled to service connection for the cause of the Veteran's death.  Upon a review of the record, the preponderance of the evidence supports a finding that the Veteran's hypertension was a contributory cause of the Veteran's death.

Citing to a statement from another cardiologist, the May 2017 VHA examiner indicated that people with uncontrolled high blood pressure are three times more likely to develop coronary heart disease, six times more likely to develop congestive heart failure, and seven times more likely to have a stroke.  As such, on consideration of the Veteran's hypertension and the immediate cause of his death, the May 2017 VHA examiner opined that it was at least as likely as not that the Veteran's hypertension aided or lent assistance to the production of death.  

For the reasons set forth above, the Board finds the May 2017 VHA examiner's opinion to be both fully-informed and reliable.  See Nieves-Rodriguez, 22 Vet. App. at 301-04.  In light of the reliable medical opinion of record, the preponderance of the evidence supports a finding that the Veteran's hypertension aided or lent assistance to the production of death due to hypertensive and atherosclerotic heart disease.  Accordingly, the Board affords the appellant the benefit of the doubt and concludes that service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 54.  






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


